MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                             Jun 05 2015, 11:41 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Valerie K. Boots                                         Chadwick C. Duran
Marion County Public Defender Agency                     U.S. Department of Veterans Affairs
Indianapolis, Indiana                                    Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               June 5, 2015
Commitment of R.J.,                                      Court of Appeals Case No.
                                                         49A04-1411-MH-539
Appellant-Respondent,
                                                         Appeal from the Marion Superior
        v.                                               Court
                                                         The Honorable Gerald Zore, Judge
Richard L. Roudebush Veterans                            Case No. 49D08-1410-MH-33327
Affairs Medical Center,
Appellee-Petitioner,




Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1411-MH-539 | June 5, 2015              Page 1 of 10
                                          Case Summary
[1]   R.J. appeals from the Marion Superior Court’s order involuntarily committing

      him to the Richard L. Roudebush Veterans Affairs Medical Center (VAMC).

      He contends that his involuntary commitment is not supported by clear and

      convincing evidence. Specifically, he disputes the trial court’s determination

      that: 1) he was mentally ill; 2) he was a danger to himself; and 3) his

      commitment to VAMC was appropriate. But the record shows that R.J., who

      was suffering from major depressive disorder, attempted suicide twice in the

      three months before his commitment, and was threatening to shoot himself

      with a handgun on the night before his commitment. At the commitment

      hearing, R.J.’s doctor testified that his commitment was absolutely necessary

      due to his suicidal history. This evidence is sufficient to support the trial court’s

      involuntary-commitment order. We affirm.



                            Facts and Procedural History
[2]   R.J. is a medical doctor and veteran of the United States Air Force. After his

      military service—which included a three-month deployment to Iraq—ended,

      R.J. practiced medicine at several federal prisons in Texas. R.J. had difficulty

      sleeping and took medication for depression. Tr. p. 52.


[3]   R.J.’s wife filed for divorce in summer 2014. Id. at 36. In July 2014 R.J.

      attempted suicide by consuming six bottles of opiates. Id. at 7, 39. He “very

      nearly died” and was on a ventilator for three days. Id. When he recovered,


      Court of Appeals of Indiana | Memorandum Decision 49A04-1411-MH-539 | June 5, 2015   Page 2 of 10
      R.J. moved to Indiana to be near family. He began working at Rockville

      Correctional Facility, but he was fired a short time later. On September 24,

      2014, R.J. was treated at an urgent-care facility for suicidal ideations after

      expressing his plan to drive his car into a river. Id. at 7. Four days later, R.J.

      was hospitalized for three days after he took “too many pills.” Id. at 7, 28, 42.


[4]   On the evening of Saturday, October 18, 2014, R.J. was having “some intense

      emotions” about his wife and young son. Id. at 50. R.J. was “feeling down”

      and “firing a shotgun” into nearby woods. Id. at 51. He later went to a bar,

      where he began sending text messages to family members, including his

      stepfather, saying that “the gun was too long, couldn’t do the job,” and “I’m

      going to use a handgun either to the head, or to my chest.” Id. at 41. His

      stepfather went to the bar to speak to R.J., who was “drinking heavily.” Id.

      R.J. refused to speak to his stepfather, and R.J. left the bar in his car, driving “a

      100 mile[s per] hour.” Id. Police later located R.J. and took him to Terre

      Haute Regional Hospital.


[5]   On Sunday, October 19, 2014, a hospital social worker completed an

      Application for Emergency Detention of Mentally Ill and Dangerous Person.

      Appellant’s App. p. 17-18. The application was accompanied by a statement

      from Dr. Surjit Singh. Id. at 18. Dr. Singh asserted that R.J. was “at a high risk

      of committing suicide, multiple attempts [and] has intention of suicide

      completion by handgun.” Id. R.J. was then transferred to VAMC, and VAMC

      employees filed the emergency-detention application on Monday, October 20,

      2014.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1411-MH-539 | June 5, 2015   Page 3 of 10
[6]   Upon his arrival at VAMC, R.J. was examined by two physicians—Susan

      Conroy and Paula Mathewson. Dr. Conroy completed a Report Following

      Emergency Detention. Id. at 20-24. The report indicated that R.J. suffered

      from major depressive disorder and posed a substantial risk to himself because

      he “made several serious suicide attempts in the past month and states his

      intention to kill himself as soon as he is let out of the hospital.” Id. at 22-23.


[7]   The trial court held a commitment hearing on October 28, 2014. Dr. Conroy

      testified that when R.J. came to VAMC, he refused to eat or drink for two days,

      and would not speak to any staff. Tr. p. 6. Dr. Conroy diagnosed R.J. with

      major depressive disorder based on “the thoughts of death and suicide, trouble

      sleeping. Um kind of feelings of guilt[] about things that have gone wrong,

      those are all symptoms of depression.” Id. at 10. She testified about R.J.’s

      previous suicide attempts and explained that R.J.’s divorce was “probably the

      main trigger for all of this.” Id. at 7. Dr. Conroy planned to treat R.J. with

      psychotherapy but believed that inpatient treatment was “absolutely necessary,”

      and that she “had no choice[] but to commit him . . . we seriously believed that

      he [would] commit suicide.” Id. at 8.


[8]   At the conclusion of the hearing, the trial court ordered R.J. committed to

      VAMC’s custody for a period not to exceed ninety days.1 In its written order,




      1
       R.J.’s involuntary-commitment term has expired, and he has been released from VAMC’s custody.
      Generally, we dismiss cases that are moot, but a moot case may be decided on its merits when it involves
      questions of great public interest, such as involuntary commitment, that are likely to recur. A.L. v. Wishard

      Court of Appeals of Indiana | Memorandum Decision 49A04-1411-MH-539 | June 5, 2015                 Page 4 of 10
       the court found that R.J. was “suffering from major depressive disorder, which

       is a mental illness as defined in [Indiana Code section] 12-7-2-130,” and was a

       danger to himself as defined by statute. Appellant’s App. p. 20.


[9]    R.J. now appeals.



                                   Discussion and Decision
[10]   R.J. argues that his involuntary commitment is not supported by clear and

       convincing evidence. Specifically, he disputes the trial court’s determination

       that: 1) he was mentally ill; 2) he was a danger to himself; and 3) his

       commitment was appropriate.


[11]   In Indiana, a person may be involuntarily committed if the petitioner proves by

       clear and convincing evidence that: “(1) the individual is mentally ill and either

       dangerous or gravely disabled; and (2) detention or commitment of that

       individual is appropriate.” Ind. Code § 12-26-2-5(e). “[T]he purpose of civil

       commitment proceedings is dual: to protect the public and to ensure the rights

       of the person whose liberty is at stake.” In re Commitment of T.K., 27 N.E.3d
271, 273 (Ind. 2015) (citation omitted). “The liberty interest at stake in a civil

       commitment proceeding goes beyond a loss of one’s physical freedom, and

       given the serious stigma and adverse social consequences that accompany such




       Health Servs., Midtown Cmty. Mental Health Ctr., 934 N.E.2d 755, 758 (Ind. Ct. App. 2010), trans. denied. We
       therefore consider R.J.’s appeal on the merits.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1411-MH-539 | June 5, 2015                Page 5 of 10
       physical confinement, a proceeding for an involuntary civil commitment is

       subject to due process requirements.” Id. (citing Addington v. Texas, 441 U.S.
418, 425-26 (1979)). The clear-and-convincing standard “not only

       communicates the relative importance our legal system attaches to a decision

       ordering an involuntary commitment, but . . . also has the function of reducing

       the chance of inappropriate commitments.” Id. (citation omitted). When

       reviewing a challenge to the sufficiency of the evidence with respect to a

       commitment proceeding, we will affirm if, “considering only the probative

       evidence and the reasonable inferences supporting it, without weighing

       evidence or assessing witness credibility, a reasonable trier of fact could find

       [the necessary elements] proven by clear and convincing evidence.” Id.


                                             1. Mental Illness
[12]   R.J. first challenges the trial court’s determination that he was mentally ill. See

       Appellant’s App. p. 14-16. Indiana Code section 12-7-2-130 defines mental

       illness as “a psychiatric disorder that . . . substantially disturbs an individual’s

       thinking, feeling, or behavior . . . and impairs the individual’s ability to

       function.” Ind. Code § 12-7-2-130(1).


[13]   Dr. Conroy diagnosed R.J. with major depressive disorder, characterized by

       “the thoughts of death and suicide, trouble sleeping. Um kind of feelings of

       guilt[] about things that have gone wrong, those are all symptoms of

       depression.” Tr. p. 10. R.J. does not dispute that major depressive disorder is a

       mental illness as defined by statute. Rather, he disputes the accuracy of Dr.


       Court of Appeals of Indiana | Memorandum Decision 49A04-1411-MH-539 | June 5, 2015   Page 6 of 10
       Conroy’s diagnosis by noting that she only recently graduated from medical

       school, spent only twenty minutes each day with him during his

       hospitalization, and only testified about four symptoms of major depressive

       disorder, despite the fact that “major depressive disorder requires a minimum of

       five symptoms of depression.” Appellant’s App. p. 14.


[14]   With respect to Dr. Conroy’s qualifications and the amount of time she spent

       with R.J. before diagnosing him, these issues go to the doctor’s credibility—an

       issue to be determined by the trier of fact, not this Court. As for the fact that

       Dr. Conroy cited four, not five, symptoms of major depressive disorder, this is

       not reversible error. Section 12-7-2-130 does not require enumeration of a

       specific number of mental-illness symptoms before a trial court may find that an

       individual is mentally ill. Here, Dr. Conroy’s testimony about R.J.’s suicidal

       history, thoughts of death and suicide, trouble sleeping, and feelings of guilt

       was sufficient. Although R.J. claims that some of his symptoms, such as

       difficulty sleeping, predated his hospitalization and thus are not reliable

       indicators of major depressive disorder, this is an invitation to reweigh the

       evidence, which we may not do. The trial court did not err in concluding that

       R.J. was mentally ill.



                                           2. Dangerousness
[15]   R.J. next challenges the trial court’s conclusion that he was dangerous at the

       time of the commitment hearing. For involuntary-commitment purposes,

       “dangerous” is defined as “a condition in which an individual as a result of

       Court of Appeals of Indiana | Memorandum Decision 49A04-1411-MH-539 | June 5, 2015   Page 7 of 10
       mental illness, presents a substantial risk that the individual will harm the

       individual or others.” Ind. Code § 12-7-2-53. “Dangerousness must be shown

       by clear and convincing evidence indicating that the behavior used as an index

       of a person’s dangerousness would not occur but for that person’s mental

       illness.” In re Commitment of C.A., 776 N.E.2d 1216, 1218 (Ind. Ct. App.

       2002).


[16]   Here, R.J.’s behavior strongly supports the trial court’s determination that he

       was dangerous: in the three months leading up to his commitment, R.J.

       attempted suicide twice by consuming pills, and he was also treated at an

       urgent-care facility for suicidal ideations after expressing his plan to drive his

       car into a river. On the night before he was committed, R.J. was “feeling

       down” and “firing a shotgun” into nearby woods. Tr. p. 51. He later went to a

       bar, where he began sending text messages to family members, including his

       stepfather, saying that “the gun was too long, couldn’t do the job,” and “I’m

       going to use a handgun either to the head, or to my chest.” Id. at 41. His

       stepfather went to the bar to speak to R.J., who was “drinking heavily.” Id.

       R.J. refused to speak to his stepfather, and R.J. left the bar in his car, driving “a

       100 mile[s per] hour.” Id. This is sufficient evidence that R.J. posed a

       substantial risk of harm to himself and thus, was dangerous.


[17]   R.J. argues that the trial court found only that he might pose a danger to

       himself. See Appellant’s Br. p. 17-18. R.J.’s claim is based on the trial court’s

       comment at the conclusion of the commitment hearing that “[R.J.] maybe [sic]

       dangerous to himself . . . .” Tr. p. 67. But as R.J. acknowledges, the trial

       Court of Appeals of Indiana | Memorandum Decision 49A04-1411-MH-539 | June 5, 2015   Page 8 of 10
       court’s commitment order clearly states its finding that “[R.J.] is dangerous to

       self . . . .” Appellant’s App. p. 7. From this we can conclude that the trial court

       made the statutorily required finding that R.J. was dangerous.



                                          3. Appropriateness
[18]   Finally, R.J. challenges the appropriateness of his commitment to VAMC. In

       order for a court to involuntarily commit an individual under Indiana Code

       section 12-26-2-5(e), the commitment must be appropriate. The determination

       of whether an involuntary commitment is appropriate is fact-sensitive. In re

       Commitment of R.P., 26 N.E.3d 1032, 1037 (Ind. Ct. App. 2015) (citation

       omitted).


[19]   Here, the record clearly establishes R.J.’s suicidal history. After diagnosing

       R.J. with major depressive disorder, Dr. Conroy developed a plan to treat him

       with psychotherapy. Tr. p. 7. At the commitment hearing she stated that she

       believed that inpatient treatment was “absolutely necessary,” and that she “had

       no choice[] but to commit him . . . we seriously believed that he [would]

       commit suicide.” Id. at 8. On appeal, R.J. argues that he could have

       participated in psychotherapy in an outpatient setting, which would have

       allowed him to stay abreast of his divorce proceedings and ongoing job search.

       See Appellant’s App. p. 12-14. R.J. also contends that “the record shows that

       [he] was no longer suicidal.” Id. at 14. But in light of R.J.’s repeated suicide

       attempts and his doctor’s unequivocal opinion that he would in fact commit



       Court of Appeals of Indiana | Memorandum Decision 49A04-1411-MH-539 | June 5, 2015   Page 9 of 10
suicide if not committed, we cannot say that the trial court erred in determining

that R.J.’s temporary commitment to VAMC was appropriate.


Affirmed.


Kirsch, J., and Bradford, J., concur.




Court of Appeals of Indiana | Memorandum Decision 49A04-1411-MH-539 | June 5, 2015   Page 10 of 10